DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.
The Examiner acknowledges that claims 12-22 were canceled, claim 23 was amended, and new claims 24-33 were added. Therefore, claims 23-33 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 23-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. That is, the Examiner withdraws the previous rejection of claims 12-23 based on Eager, as claims 12-22 have been canceled, and claim 23 has been amended to incorporate a temporal timing of bets, which Examiner agrees Eager fails to disclose. However, the new grounds of rejection as indicated above is presented below in response to Applicant’s amendments to claim 23.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23, as amended, recites “determine which of the plurality of stacks in the image is a main player's stack and which of the plurality of stacks in the image is a back-betting player's stack based on a temporal order of timings in which the plurality of stacks were bet on the same betting area” in conjunction with “a camera arranged to capture the table to generate an image” which appears as though it was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor(s) possessed the invention as claimed. 
The specification describes at least seven examples of utilizing a single image to determine which stack of gaming chips is bet by which player (see paragraphs 0045-0081 and figures 1-9 of the U.S. Patent Application Publication No. 2021/0150853). In these seven examples, the processes of determining which gaming stack belong to which player are not based on temporal timings of when the bets were placed in the betting area, but rather a variety of content in single images that can be analyzed to determine which stack belongs to which player, such as placement position in the betting area, distances between stacks, recognizing a body part or clothing, etc. The totality of these examples fails to disclose any aspects related to such a determination of which gaming stack belongs to which player “based on a temporal order of timings in which the plurality of stacks were bet on the same betting area”.  The specification does disclose a means of making such a determination, however, the means requires the camera to take a plurality of images of the table in a chronological order (see paragraphs 0082-0088 and figure 10 of said publication) and does not appear to be possible with a single image. Accordingly, the combination of limitations of claim 23 having only a single image being captured of the gaming table and determination of which gaming stack belongs to which player “based on a temporal order of timings in which the plurality of stacks were bet on the same betting area” appears to be new matter, having no support in the originally filed specification.
Applicant introduces new claim 33, recites that the image (as captured by the camera recited in claim 23) is an image of a plurality of images obtained in chronological order, and the information process device is configured to perform the determination (as recited in claim 23) based on the plurality of images obtained in chronological order, however, while claim 33 attempts to recite certain subject matter supported by the specification, the combination of claims 23 & 33 (as a single claim) without further modifications to remedy the positively recited determination step in 23 that relies on “the image” (interpreted as a single image) to make a determination based on the temporal order, would equally fail to set forth a claimed invention supported by the originally filed specification.

Examiner’s Comments/Remarks
	The Examiner initiated a discussion with Applicant’s representative to propose claim amendments to modify claim 23 to incorporate the chronological order of a series of images as recited in the specification in order to import the necessary support from the specification into the claims to overcome the 35 U.S.C. 112 rejection as set forth above. Applicant requested the Office Action in writing, and thus the below is merely a copy of the proposed Examiner’s amendment presented to Applicant that would overcome the above rejection and place the application in condition for allowance.
	Claim 23. (Examiner’s Proposed Amendment)  A game system comprising: 
a table having at least one betting area, each of the at least one betting area including a plurality of betting targets on which bets can be placed; 
a camera configured to capture a series of images of the table, wherein the series of images are captured in a chronological order
an information processing device configured to: 
based on a position of one of a plurality of stacks of gaming chips that are in a same one of the at least one betting area represented in the series of images, identify on which of the betting targets the respective stack of gaming chips is being bet; and 
determine which of the plurality of stacks of gaming chips in the series of images is a main player's stack of gaming chips and which of the plurality of stacks of gaming chips in the series of images is a back-betting player's stack of gaming chips based on a temporal order of timings in which the plurality of stacks of gaming chips were bet on the same betting area represented in the in the series of images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715